DETAILED ACTION
This Office action is in response to the applicant’s amendments and remarks filed on 08/08/2022. Claims 1-3, 6-8 and 10-15 are pending examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 4-5 were previously rejected under 35 U.S.C. § 112, but in response to the cancellations of the claims, the rejections are withdrawn.

Regarding the claim rejections under 35 U.S.C. § 103, Applicant’s arguments with respect to independent claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. US PG Pub 20180267535 (hereinafter Robert), in view of Yasunori US PG Publication 20200180530 (hereinafter Yasunori), further in view of Boecker et al. US Patent 11173829 (hereinafter Boecker), and further in view of LEE et al. US PG Pub 20200031362 (hereinafter LEE).

Robert, Yasunori and Boecker were cited in the previous Office actions.

Regarding claim 1, Robert teaches a system for an autonomous vehicle [[Robert, Para. 1, Para. 18] “The present invention relates generally to automotive vehicles equipped with automatic driving aid systems…;” also see [0018] “The aim of the invention is to propose an architecture…for a driving aid system with level-3 conditional automation.”], comprising: 
a power supply comprising a first power output and a second power output [[Robert, Abstract, Para. 46, Para. 19, Para. 23, Fig. 2] “The invention concerns an architecture for a driving assistance system…comprising:…a main computer (10)…a backup computer (11)…(10); a main power supply source linked to each computer…;” also see [0046] “All the computers described hereinabove are powered by a main power supply, for example a battery (+BAT1 in FIG. 2);” also see [0019, 0023] “Accordingly, the subject of the present invention is an architecture for driving assistance system with conditional automation able to control automatic emergency stopping of a vehicle, comprising: …[0023] a main power supply source linked to each computer…;” also see Fig. 2, and at least “+BAT1” wherein it is illustrated that the power supply “+BAT1” comprises at least first and second power outputs]; 
a master computer arranged to be powered by the first power output, configured to control operations of the autonomous vehicle [[Robert, Abstract, Para. 41-44, Fig. 2] “The invention concerns an architecture for a driving assistance system…comprising:…a main computer (i.e. master computer) (10)…a backup computer (11)…; a main power supply source linked to each computer…;” also see [0041-0044] “The role of the main computer 10 is to process the information originating from the sensors 20 to 22…Accordingly, this main computer 10 is able to transmit the appropriate commands to the various computers of the vehicle…in particular respectively: [0042] to a first computer 3 of an engine control system, [0043] to a second computer 4 of a braking system; and [0044] to a third computer 5 of a steering control system;” also see Fig. 2, wherein it is illustrated that the main computer “ECU1” (i.e. master computer) is arranged to be powered by a first power output of main power supply “+BAT1”]
a slave computer arranged to be powered by the second power output [[Robert, Abstract, Fig. 2] “The invention concerns an architecture for a driving assistance system…comprising:…a main computer (10)…a backup computer (i.e. slave computer) (11)…(10); a main power supply source linked to each computer…;” also see Fig. 2, wherein it is illustrated that the backup computer “ECU2” (i.e. slave computer) is arranged to be powered by a second power output of main power supply “+BAT1”], and configured to control the operations of the autonomous vehicle in response to detecting a failure of the master computer [[Robert, Para. 30, Para. 47, Para. 41-44] “the backup computer (i.e. slave computer) can be linked to the main computer, and controlled in such a way as to receive…information from said set of sensors only in case of a failure relating to the main computer (i.e. master computer);” also see [0047] “The role of the backup computer 11 is for its part to substitute itself for the main computer 10 in case of failure of the latter;” also see [0041-0044] “The role of the main computer 10 is to process the information originating from the sensors 20 to 22…Accordingly, this main computer 10 is able to transmit the appropriate commands to the various computers of the vehicle…in particular respectively: [0042] to a first computer 3 of an engine control system, [0043] to a second computer 4 of a braking system; and [0044] to a third computer 5 of a steering control system”, wherein “role of the backup computer 11 is for its part to substitute itself for the main computer” indicates backup computer configured to control the operations of the autonomous vehicle in response to detecting a failure of the master computer], and 
at least one millimeter wave radar arranged to be powered [Robert FIG. 2 elements 20-22; par [0029]: “the set of sensors comprises for example at least one image sensor, one radar sensor and one laser sensor”; par [0040]: “In FIG. 2, the first upstream network comprises the three connections shown diagrammatically as solid lines between the sensors 20 to 22 and the main computer 10, whilst the second upstream network comprises the three connections shown diagrammatically as dashed lines between these same sensors 20 to 22 and the backup computer 10”; par [0041]: “The role of the main computer 10 is to process the information originating from the sensors 20 to 22, and in particular to apply, if necessary, the strategy for returning to the safe state, described with reference to FIG. 1. Accordingly, this main computer 10 is able to transmit the appropriate commands to the various computers of the vehicle that are involved in this strategy”, wherein radar sensor comprises of at least one millimeter wave radar, as one millimeter wave is a wavelength which can be modified and is well known to one of ordinary skill in the art, and the environment information obtained from the sensor is used to generate maneuvers for the autonomous vehicle), but fails to specifically teach a master computer configured to control operations of the autonomous vehicle in response to detecting the second power output, and configured to provide a third power output by adjusting the first power output, at least one millimeter wave radar arranged to be powered by the third power output and wherein the first power output further includes a fourth power output supplying power to main processing modules or components within the master computer.
However Yasunori teaches:
	a master computer [[Yasunori, Fig. 3] see “First ECU” within Fig. 3] configured to control operations of the autonomous vehicle in response to detecting the second power output [[Yasunori, Para. 66, Para. 67, Para. 74-75, Para. 85] “…operation information includes information indicating a state where the vehicle 2 needs to use constant power (…hereinafter, referred to as “+ B state”)…and information indicating a state where the vehicle 2 needs to use ignition power (i.e. a second power output, based on instant specification Para. 47)…;” also see [0067] “The distribution control unit 461 (i.e. a unit within First ECU) is a function unit that performs control so as to distribute power from the power supply wire 61, based on operation information. Here, “operation information”…serves as a reference for determining whether to operate or stop a load 3 (i.e. whether to control operations of the autonomous vehicle)…also see [0085] “…operation information indicates the IG (i.e. ignition) state;” also see [0074-0077] wherein it is described how an ECU (i.e. the First ECU) controls loads when a key switch is detected] and configured to provide a third power output by adjusting the first power output [[Yasunori, Para. 48, Para. 67, Fig. 3] “…plurality of loads 3 shown in FIG. 3 include the LIDAR 314, the camera 315…;” also see [0067] “The distribution control unit 461 (i.e. a unit within First ECU) is a function unit that performs control so as to distribute power from the power supply wire 61, based on operation information. Here, “operation information” refers to information that serves as a reference for determining whether to operate or stop a load 3. For example, the operation information includes information indicating a state where the vehicle 2 needs to use constant power…accessory power…[or] ignition power…,” wherein it is interpreted that distribution control unit 461 functions as the “power management module configured to convert a first power output to the third power output” recited in Para. 50 of the instant specification; also see Fig. 3, and at least Distribution Control Unit 461], 
plurality of loads, such as LIDAR and camera, to be powered by the third power output [[Yasunori, Para. 48, Para. 67, Fig. 3] “…plurality of loads 3 shown in FIG. 3 include the LIDAR 314, the camera 315…;” also see [0067] “The distribution control unit 461 (i.e. a unit within First ECU) is a function unit that performs control so as to distribute power from the power supply wire 61, based on operation information. Here, “operation information” refers to information that serves as a reference for determining whether to operate or stop a load 3”, wherein radar would also be powered by the third power output] and 
wherein the first power output further includes a fourth power output supplying power to main processing modules or components within the master computer [Yasunori par [0067] “The distribution control unit 461 (i.e. a unit within First ECU) is a function unit that performs control so as to distribute power from the power supply wire 61, based on operation information. Here, “operation information” refers to information that serves as a reference for determining whether to operate or stop a load 3. For example, the operation information includes information indicating a state where the vehicle 2 needs to use constant power…accessory power…[or] ignition power…” wherein “The distribution control unit 461 (i.e. a unit within First ECU) is a function unit that performs control so as to distribute power from the power supply wire 61, based on operation information” inherently teaches first power output further includes a fourth power output supplying power to main processing modules or components within the master computer, as the first power output will comprise of fourth power output to power the components or modules within the master computer].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle disclosed by Robert to include the teachings of Yasunori. The modification would have been obvious because it ensures a proper power supply is provided to the sensors of the autonomous vehicle, thus also teaching one millimeter wave radar arranged to be powered by the third power output, as radar, like camera or LIDAR, is a sensor used to obtain surrounding information .
But the combination of Robert in view of Yasunori does not explicitly teach wherein wherein the autonomous vehicle enters a limp mode when the master computer fails, in the limp mode, the slave computing unit provides a control instruction based on surrounding information to tow the autonomous vehicle to a safe area; and the autonomous vehicle enters a limp mode when the slave computer fails, in the limp mode, the master computing unit provides a control instruction based on a surrounding information to tow the autonomous vehicle to a safe area.
However, Boecker teaches wherein the autonomous vehicle enters a limp mode when the master computer fails, in the limp mode, the slave computing unit provides a control instruction based on a microwave image provided by the millimeter wave radar to tow the autonomous vehicle to a safe area [Boecker, Col. 4; Lines 40-62, Col 3; Lines 53-55] “In some examples, vehicle 100 may include a primary executive motion unit (EMU)…and a secondary EMU connected to various electrical and mechanical components of the vehicle via a suitable communications network…The primary EMU and secondary EMU may be redundant and provide redundant signals when operating properly. In other words, both EMUs can have the same functions and capabilities and be capable of independent control of vehicle 100. In some examples, identical input from both EMUs may be used for a particular action to provide a functionality check.  In other examples, the secondary EMU can take a “back-up” role and may have reduced functionality and/or complexity in comparison to the primary EMU. Thus, a failure of the primary EMU may trigger a “limp” mode, in which certain functions are deactivated or modified, speed is reduced, and safety thresholds are raised until a repair to the primary EMU can be performed…In some examples, the limp mode may reduce the vehicle speed cause the vehicle to perform a safe stop or take some other action;” also see [Col 3; Lines 53-55] “In some examples, vehicle 100 may be an autonomous vehicle…”, wherein the autonomous vehicle uses “one or more sensors to sense objects surrounding the vehicle or conditions of the vehicle … Examples of sensors that may be included on the body module, the drive modules, or both include, without limitation, ultrasonic sensors, radar sensors, light detection and ranging (LIDAR) sensors, cameras, microphones, inertial sensors” to maneuver, wherein radar sensors will be used to obtain surrounding information, and millimeter wave is simply a wavelength of the radar].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Robert in view of Yasunori to include the teachings of Boecker. The modification would have been obvious because it ensures safe maneuvers of the vehicle in the event that a computer of the vehicle fails.
But the combination of Robert in view of Yasunori and further in view of Boecker does not explicitly teach wherein the autonomous vehicle enters a limp mode when the slave computer fails, in the limp mode, the master computing unit provides a control instruction based on a microwave image provided by the millimeter wave radar to tow the autonomous vehicle to a safe area.
However, Lee teaches the autonomous vehicle enters a limp mode when the failure of a hardware associated with autonomous operation of vehicle is detected, in the limp mode, the master computing unit provides a control instruction based on a microwave image provided by the millimeter wave radar to tow the autonomous vehicle to a safe area [Lee FIG. 1; FIG. 3; FIG. 4; FIG. 6; par [0053]: “The control circuit 270 may detect failures in, for example, the external sensor 210, the vehicle sensor 220, the GPS, the detailed map, the driver status detection module, and the control circuit 270”; par [0068]: “Referring to FIG. 3, a vehicle may perform autonomous driving on a road at 100 kph. The vehicle may detect a failure associated with the autonomous driving. The vehicle may perform strategy 1 (speed reduction control) or strategy 2 (stop control) depending on the type of the failure”, wherein the “control circuit 270” corresponds to master computing unit, as it is the computer that is configured to control operations of the autonomous vehicle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Robert, in view of Yasunori and further in view of Boecker to include the teachings of Lee. The modification would have been obvious because it ensures safe maneuvers of the vehicle in the event that a computer of the vehicle fails.
But the combination of Robert in view of Yasunori and further in view of Boecker and further in view of LEE does not explicitly teach wherein the autonomous vehicle enters a limp mode when the slave computer fails.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Robert in view of Yasunori and further in view of Boecker and further in view of LEE to detect the failure of slave computer, as it is a control unit that is associated with autonomous driving. The modification would have been obvious because it ensures safe maneuvers of the vehicle in the event that a computer or any hardware associated with autonomous driving of the vehicle fails.

Regarding claim 8, Robert, in view of Yasunori, further in view of Boecker, and further in view of LEE teaches the system according to claim 1. Yasunori further teaches wherein the system further comprises: a camera communicatively coupled to the master computer, arranged to be powered by the third power output [[Yasunori, Para. 35, Para. 43, Fig. 3]“…a camera 325 that captures an image in front of the vehicle 2,…a camera 327 that captures an image on the left side of the vehicle 2…are connected as loads 3…;” also see [0043] “In each of the ECUs…power distribution unit 46 is configured…for distributing power to the loads 3;” also see Fig. 3 wherein all loads 3 are communicatively coupled to First ECU (i.e. a master computer) and arranged to be powered by a third power output, or a power output by Distribution Control Unit 461 of the First ECU], and configured to acquire an optical image around the autonomous vehicle and send the optical image to the master computer [[Yasunori, Para. 35, Para. 38, Para. 30] “…a camera 325 that captures an image in front of the vehicle 2,…a camera 327 that captures an image on the left side of the vehicle 2…are connected as loads 3…;” also see [0038] “…camera 335 that captures an image behind the vehicle…” also see [0030] “The ECUs 4 supply power respectively to the loads 3…and perform information communication with the loads 3”].

Regarding claim 13, it recites an autonomous vehicle comprising a system with substantially the same limitations as claim 1 and thus is rejected on the same basis as outlined above.

Regarding claim 14, Robert, in view of Yasunori, further in view of Boecker, and further in view of LEE teaches the system according to claim 1. Boecker further teaches wherein in the limp mode the autonomous vehicle reduces driving speed and parks [Boecker, Col. 4; Lines 40-62, Col 3; Lines 53-55] “In some examples, vehicle 100 may include a primary executive motion unit (EMU)…and a secondary EMU connected to various electrical and mechanical components of the vehicle via a suitable communications network…The primary EMU and secondary EMU may be redundant and provide redundant signals when operating properly. In other words, both EMUs can have the same functions and capabilities and be capable of independent control of vehicle 100. In some examples, identical input from both EMUs may be used for a particular action to provide a functionality check.  In other examples, the secondary EMU can take a “back-up” role and may have reduced functionality and/or complexity in comparison to the primary EMU. Thus, a failure of the primary EMU may trigger a “limp” mode, in which certain functions are deactivated or modified, speed is reduced, and safety thresholds are raised until a repair to the primary EMU can be performed…In some examples, the limp mode may reduce the vehicle speed cause the vehicle to perform a safe stop or take some other action;” also see [Col 3; Lines 53-55] “In some examples, vehicle 100 may be an autonomous vehicle…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Robert, in view of Yasunori, further in view of Boecker, and further in view of LEE to include these further teachings of Boecker. The modification would have been obvious because it implements safe maneuvers of the vehicle in the event that a computer of the vehicle fails.

Regarding claim 15, it recites an autonomous vehicle comprising a system with substantially the same limitations as claim 14 and thus is rejected on the same basis as outlined above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Koike US PG Publication 20160278017 (hereinafter Koike).

Koike was cited in a previous Office action.

Regarding claim 2, Robert, in view of Yasunori, further in view of Boecker, further in view of LEE teaches the system according to claim 1. LEE further teaches autonomous vehicle enters a limp mode when a critical hardware associated with the operation of autonomous vehicle fails [Lee FIG. 1; FIG. 3; FIG. 4; FIG. 6; par [0053]: “The control circuit 270 may detect failures in, for example, the external sensor 210, the vehicle sensor 220, the GPS, the detailed map, the driver status detection module, and the control circuit 270”; par [0068]: “Referring to FIG. 3, a vehicle may perform autonomous driving on a road at 100 kph. The vehicle may detect a failure associated with the autonomous driving. The vehicle may perform strategy 1 (speed reduction control) or strategy 2 (stop control) depending on the type of the failure”], but fails to specifically teach wherein the system further comprises: a switch arranged to be powered by the second power output, and communicatively coupled to the master computer and the slave computer, wherein the autonomous vehicle enters a limp mode when the switch fails.
However, Koike teaches:
	a switch arranged to be powered by the second power output, and communicatively coupled to the master computer and the slave computer [[Koike, Para. 23-24, Para. 30, Para. 60] “The ECU [1]10 is further connected to the Ethernet switch [4]14 and the Ethernet switch [5]16 via the communication lines 13, 15. The Ethernet switch [4]14 is connected to the ECU [4]18 and the ECU [5]20 via the communication lines 17, 19. The Ethernet switch [5]16 is connected to the ECU [6]22 via the communication line 21;” also see [0030] “…ECU [1]10 is also referred to as the master ECU 10. Other ECUs 18, 20, 22, 30, 38, 50, 58, 60 except the master ECU 10 are also referred to as slave ECUs 100. Each Ethernet switch 5, 14, 15, 34, 54, 56 is also referred to as an Ethernet switch 90…;” also see [0060] “When, in response to the ignition-on or the like, the master ECU 10, the Ethernet switch 90 and the slave ECU 100 are powered on for the first time (S410)…;”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle taught by the combination of Robert, in view of Yasunori, further in view of Boecker and further in view of LEE to include the teachings of Koike. The modification would have been obvious because it ensures proper communication and facilitates data transfer between components of the vehicle system so the system may function. Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Koike fails to specifically teach wherein the autonomous vehicle enters a limp mode when the switch fails.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Koike such that the autonomous vehicle enters a limp mode when the switch fails, as the switch is a critical component that ensures proper communication and facilitates data transfer between components of the vehicle system so the system may function, as taught specifically by LEE.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Yi et al. US PG Publication 20210006571 (hereinafter Yi).

Regarding claim 3, Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Koike teaches the system according to claim 2. Yasunori further teaches:
at least one lidar [[Yasunori, Para. 35, Para. 43, Para. 55] “…a LIDAR 324 for performing image detection and ranging in front of the vehicle 2…a LIDAR 326 for performing image detection and ranging in front of the vehicle…are connected as loads 3…;” also see [0043] “In each of the ECUs…power distribution unit 46 (i.e. a unit shown in the first ECU) is configured…for distributing power to the loads 3;” also see [0055] “The CAN transmitting/receiving unit 455 of the first ECU 4a is connected to a plurality of loads 3…on which communication is performed using CAN or CAN FD.”] and configured to acquire environmental information around the autonomous vehicle [[Yasunori, Para. 30, Para. 35, Para. 55] “The ECUs 4 supply power respectively to the loads 3…and perform information communication with the loads 3;” [0035] “…a LIDAR 324 for performing image detection and ranging in front of the vehicle 2…a LIDAR 326 for performing image detection and ranging in front of the vehicle…are connected as loads 3…;” also see [0055] “The CAN transmitting/receiving unit 455 of the first ECU 4a is connected to a plurality of loads 3…on which communication is performed using CAN or CAN FD.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle taught by the combination of Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Koike to include these additional teachings of Yasunori to achieve lidar arranged to be powered by the third power output, and configured to acquire environmental information around the autonomous vehicle. The modification would have been obvious because it enables an autonomous vehicle to perceive its surroundings and maneuver safely in accordance with the surroundings.
	But the combination of Robert, in view of Yasunori, further in view of Boecker, further in view of LEE, further in view of Koike does not explicitly teach lidar communicatively coupled to the switch and configured to send the environmental information to the switch.
	However, Yi teaches:
at least one lidar communicatively coupled to the switch and configured to send the environmental information to the switch [[Yi, Para. 36, Fig. 2] “The security gateway 210 may be connected to…one or more sensors, such as…cameras 204a…LiDAR sensors 204b…other suitable sensors , or any combination thereof. The data collected by the sensors may be controlled by a switch 20. The ADC may be connected to the sensors via the switch 207a…;” also see Fig. 2, a portion of which is reproduced and annotated below]

    PNG
    media_image1.png
    459
    652
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Koike to include the teachings of Yi to achieve lidar communicatively coupled to the switch and configured to send environmental information to the switch. The modification would have been obvious because it ensures proper data communication between the lidar and an autonomous driving controller (ADC) so the vehicle may travel safely based on the vehicle’s surroundings.

Regarding claim 6, Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Koike teaches the system according to claim 2. Yasunori further teaches:
a security gateway arranged to be powered by the second power output, [[Yasunori, Para. 73] “The security unit 48 performs processing for authenticating an external device outside of the first ECU 4 a, when communicating with the external device, and processing for determining whether or not information that has been input from the outside is proper.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle taught by the combination of Robert, Yasunori, Boecker, and Koike to include these additional teachings of Yasunori to achieve a security gateway arranged to be powered by the second power output and configured to perform safe communication with the external device. The modification would have been obvious because it prevents unauthorized access (i.e. hacking) from the outside to the on-board system (see Yasunori, Para. 73).
But the combination of Robert, Yasunori, Boecker, and Koike does not explicitly teach a security gateway communicatively coupled to the switch.
However, Yi teaches: 
a security gateway communicatively coupled to the switch [[Yi, Para. 19, Fig. 2] “FIG . 2 illustrates an example system associated with a vehicle that comprises a security gateway for managing network security;” also see Fig. 2, a portion of which is reproduced below and shows a security gateway communicatively coupled to the switch]

    PNG
    media_image2.png
    347
    273
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Koike to include the teachings of Yi to achieve a security gateway communicatively coupled to the switch. The modification would have been obvious because it ensures safe and proper data communication between an external device and an autonomous driving controller (ADC).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robert, in view of Yasunori, further in view of Boecker, further in view of LEE, further in view of Koike, further in view of Yi and further in view of Sargent et al. US PG Publication 20160112216 (hereinafter Sargent).

Regarding claim 7, Robert, in view of Yasunori, further in view of Boecker, further in view of LEE, further in view of Koike and further in view of Yi teaches the system according to claim 6, but fails to specifically teach wherein the system further comprises: a black box arranged to be powered by the second power output, and communicatively coupled to the security gateway.
However, Sargent teaches wherein the system further comprises: a black box arranged to be powered by the second power output, and communicatively coupled to the security gateway [[Sargent, Abstract, Para. 5, Para. 68, Para. 95] “A black-box gateway device implemented in a vehicle and configured to interface with an engine computer and a plurality of wireless sensors installed in the vehicle…;” also see [0005] “the gateway module is configured to receive vehicle data from a vehicle bus and transmit at least a portion of the vehicle data to the vehicle management system;” also see [0068] “…accident reconstruction module 170 (i.e. within vehicle management system 110, see Fig. 1) can be used after a vehicle has been in an accident to reconstruct the accident. The accident reconstruction module 170 can use in-vehicle cameras and sensors to reconstruct the accident…The module 170 can also use engine information such as vehicle, speed, acceleration, braking, and other information to help reconstruct the accident…;” also see [0095] “…the gateway module 205 includes a security module 250. The security module 250 can be configured to establish secure communications between the vehicle management system 110 and the gateway module 205”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, in view of Yasunori, further in view of Boecker, further in view of LEE, further in view of Koike and further in view of Yi to include the teachings of Sargent. The modification would have been obvious because, in the event of a vehicle collision, it provides information for determining who was at fault and analyzing liability of the vehicles involved (see Sargent, Para. 69).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Berels et al. US PG Publication 20180029474 (hereinafter Berels).

Berels was cited in a previous Office action.

Regarding claim 10, Robert, in view of Yasunori, further in view of Boecker, and further in view of LEE teaches the system according to claim 1, but fails to specifically teach wherein the power supply comprises: a DC-DC converter coupled to the first power output and configured to perform DC-DC conversion on a power source of the autonomous vehicle to provide the first power output; and a battery coupled in parallel with the DC-DC converter to the first power output.
However, Berels teaches wherein the power supply comprises: a DC-DC converter [[Berels, Para. 11, Fig. 2] “FIG. 2 illustrates one implementation of the vehicle system 102 having…DC-DC converter circuits 112;” also see Fig. 2 and at least elements 112a and 112b] coupled to the first power output and configured to perform DC-DC conversion on a power source of the autonomous vehicle to provide the first power output [[Berels, Para. 9, Para. 13, Para. 20, Fig. 2] “The power supply components may refer to components such as vehicle power generators (i.e. a power source of the autonomous vehicle), DC-DC converter circuits, and batteries to provide and store electrical energy;” also see [0013] “The power generator 108…converts mechanical energy (i.e. from a power source of the autonomous vehicle) to electrical energy …power generator 108 may convert mechanical energy from a rotating shaft into electrical energy…power generator 108…can convert the generated high voltage AC to a high DC voltage…The high voltage DC may then be fed to the DC-DC converter circuits 112;” also see [0018] “Each vehicle power distribution bus 116 may further include multiple output terminals 128 to output electrical energy to one or more of the vehicle loads 110” also see [0020] “When power provided to the first power supply input 130 fails, the vehicle load 110 may use the electrical power provided to the second power supply input 130 to continue operating;” wherein power supply “inputs” are inputting power to the loads, thus they serve as outputs from the power source to the loads; also see Fig. 2 and at least elements 108, 110, 112, 128, and 130]; and 
a battery coupled in parallel with the DC-DC converter to the first power output [[Berels, Para. 11, Fig. 2] “As shown, each vehicle battery 114 is electrically connected in parallel to each of the DC-DC converter circuits 112;” also see Fig. 2 showing at a battery coupled in parallel with a DC-DC converter to power output terminals 128 (i.e. the power output to first loads 110a)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, in view of Yasunori, further in view of Boecker, and further in view of LEE to include the teachings of Berels. The modification would have been obvious because it provides a power supply architecture that can tolerate certain failures, meaning that, even with a partial failure, the power supply allows the vehicle to fulfil certain safety critical functionalities such as operating the vehicle in a limp home mode (see Berels, Para. 6).

Regarding claim 11, Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Berels teaches the system according to claim 10. Berels further teaches wherein the power supply further comprises: an on-off switch coupled between the DC-DC converter and the second power output [[Berels, Para. 18, Para. 34, Fig. 2] “Some individually interruptible output terminals 128 may include a controllable switch 134…;” also see [0034] “The processor 136 may be programmed to shut off any vehicle loads 110 selected for shut off. That is, the processor 136 may output signals to shut off the controllable switches 134 associated with the output terminals 128 providing energy to the selected vehicle loads 110;” also see Fig. 2 and on-off switches 134 coupled between DC-DC converters 112 and the power outputs from output terminals 128], and between the battery and the second power output [[Berels, Fig. 2] see Fig. 2 and on-off switches 134 coupled between batteries 114 and the power outputs from output terminals 128/loads 110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of an autonomous vehicle as taught by the combination of Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Berels to include these further teachings of Berels. The modification would have been obvious because it enables vehicle loads to be shut off, thus conserving energy.

Regarding claim 12, Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Berels teaches the system according to claim 10. Berels further teaches wherein the power supply further comprises: a fuse coupled between the DC-DC converter and the first power output, and between the battery and the first power output [[Berels, Para. 18, Fig. 2] “output terminals 128 may include an overload protection circuit 132, such as a fuse, that shuts off when a current flowing through the output terminal 128 exceeds a predetermined threshold;” [0019] “…the vehicle system 102 may include overload protection circuits 132, such as fuses located on the power lines 104 connecting the vehicle batteries 114 or DC-DC converter circuits 112, that shut off one or more power distribution buses when the current consumption exceeds the predetermined threshold;” also see Fig. 2 and at least  fuse 132 coupled between both DC-DC converters 112 and batteries 114 and power output terminals 128/loads 110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of an autonomous vehicle as taught by the combination of Robert, in view of Yasunori, further in view of Boecker, further in view of LEE and further in view of Berels to include these further teachings of Berels. The modification would have been obvious because it protects components of the circuit from damage due to excessive current.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US11327486B2) teaches the first control module performing the autonomous driving function when a failure has occurred in second control module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668